Title: To George Washington from James McHenry, 14 October 1796
From: McHenry, James
To: Washington, George


                        
                            Sir 
                            War Office 14 Octbr 1796.
                        
                        I have just I believe got finished in time for the mail. I read the enclosed
                            last night and here they are. Should I write three lines more you would not read the
                            contents till next mail. Yours most respectfully &
                            affectionately
                        
                            James McHenry
                            
                        
                    